UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 2/28/14 The following Form N-Q relates only to Dreyfus Equity Income Fund and Dreyfus Emerging Markets Debt Local Currency Fund and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different Form N-Q reporting requirements. A separate Form N-Q will be filed for those series, as appropriate. FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Emerging Markets Debt Local Currency Fund February 28, 2014 (Unaudited) Coupon Maturity Principal Bonds and Notes88.6% Rate (%) Date Amount ($) a Value ($) Foreign/Governmental AHML Finance, Unscd. Notes RUB 7.75 2/13/18 332,200,000 b 8,797,220 AHML Finance, Unscd. Notes RUB 7.75 2/13/18 2,283,500,000 60,470,956 Brazil Notas do Tesouro Nacional, Notes, Ser. B BRL 6.00 8/15/22 134,780,000 c 135,285,838 Brazil Notas do Tesouro Nacional, Sr. Notes, Ser. F BRL 10.00 1/1/17 6,260,000 2,588,499 Brazil Notas do Tesouro Nacional, Notes, Ser. F BRL 10.00 1/1/23 101,370,000 38,417,014 Brazilian Government, Treasury Bills BRL 0.00 1/1/16 70,800,000 d 24,636,890 Colombian Government, Sr. Unscd. Bonds COP 4.38 3/21/23 23,613,000,000 9,884,914 Colombian Government, Bonds, Ser. B COP 6.00 4/28/28 32,259,500,000 13,409,924 Colombian Government, Bonds, Ser. B COP 7.00 5/4/22 114,825,700,000 55,723,015 Colombian Government, Sr. Unscd. Bonds COP 9.85 6/28/27 50,232,000,000 29,719,373 Eskom Holdings, Sr. Scd. Bonds ZAR 0.00 12/31/18 373,600,000 d 22,220,843 Hungarian Government, Bonds, Ser. 23/A HUF 6.00 11/24/23 18,083,210,000 80,943,786 Hungarian Government, Bonds, Ser. 22/A HUF 7.00 6/24/22 2,080,220,000 9,919,426 Malaysian Government, Sr. Unscd. Bonds, Ser. 0312 MYR 3.20 10/15/15 8,200,000 2,506,790 Malaysian Government, Sr. Unscd. Bonds, Ser. 0213 MYR 3.26 3/1/18 22,225,000 6,700,683 Malaysian Government, Sr. Unscd. Bonds, Ser. 0512 MYR 3.31 10/31/17 47,000,000 14,248,036 Malaysian Government, Sr. Unscd. Bonds, Ser. 0211 MYR 3.43 8/15/14 103,490,000 31,653,095 Malaysian Government, Sr. Unscd. Bonds, Ser. 0110 MYR 3.84 8/12/15 96,170,000 29,665,796 Malaysian Government, Sr. Unscd. Bonds, Ser. 0212 MYR 3.89 3/15/27 8,900,000 2,569,111 Malaysian Government, Sr. Unscd. Bonds, Ser. 1/06 MYR 4.26 9/15/16 320,760,000 100,134,683 Mexican Government, Bonds, Ser. M MXN 6.50 6/10/21 106,750,000 8,366,779 Nigerian Government, Bonds, Ser. 5YR NGN 4.00 4/23/15 7,050,000,000 38,404,420 Nigerian Government, Bonds, Ser. 7 NGN 16.00 6/29/19 6,025,155,000 39,506,518 Nigerian Government, Bonds, Ser. 10YR NGN 16.39 1/27/22 1,758,405,000 11,972,165 Peruvian Government, Gtd. Bonds PEN 6.90 8/12/37 34,370,000 11,713,316 Peruvian Government, Bonds PEN 6.95 8/12/31 140,000,000 48,829,878 Peruvian Government, Bonds PEN 8.20 8/12/26 74,310,000 29,628,390 Petroleos Mexicanos, Gtd. Notes MXN 7.19 9/12/24 179,270,000 13,074,533 Petroleos Mexicanos, Gtd. Notes MXN 7.19 9/12/24 265,900,000 b 19,392,638 Petroleos Mexicanos, Gtd. Notes MXN 7.65 11/24/21 118,000,000 9,250,009 Petroleos Mexicanos, Gtd. Notes MXN 7.65 11/24/21 611,400,000 b 47,927,591 Philippine Government, Sr. Unscd. Notes PHP 4.95 1/15/21 2,180,000,000 50,061,611 Philippine Government, Sr. Unscd. Bonds PHP 6.25 1/14/36 538,000,000 11,993,055 Polish Government, Bonds, Ser. 1017 PLN 5.25 10/25/17 46,100,000 16,205,105 Polish Government, Bonds, Ser. 1020 PLN 5.25 10/25/20 63,565,000 22,546,705 Polish Government, Bonds, Ser. 0922 PLN 5.75 9/23/22 99,470,000 36,286,443 Romanian Government, Bonds, Ser. 5Y RON 5.90 7/26/17 175,080,000 56,491,528 RusHydro, Sr. Unscd. Notes RUB 7.88 10/28/15 738,900,000 20,263,008 Russian Agricultural Bank, Sr. Unscd. Notes RUB 7.88 2/7/18 938,300,000 24,725,297 Russian Agricultural Bank, Sr. Unscd. Notes RUB 8.63 2/17/17 1,697,700,000 46,518,659 Russian Agricultural Bank, Sr. Unscd. Notes RUB 8.70 3/17/16 520,400,000 14,402,561 Russian Government, Bonds, Ser. 6212 RUB 7.05 1/19/28 312,575,000 7,827,831 Russian Government, Bonds, Ser. 6208 RUB 7.50 2/27/19 303,700,000 8,341,932 Russian Government, Bonds, Ser. 6205 RUB 7.60 4/14/21 513,075,000 13,929,090 Russian Government, Bonds, Ser. 6209 RUB 7.60 7/20/22 516,600,000 13,917,180 Russian Government, Bonds, Ser. 6207 RUB 8.15 2/3/27 565,410,000 15,612,137 South African Government, Sr. Unscd. Bonds, Ser. R212 ZAR 2.75 1/31/22 126,250,000 e 14,949,046 South African Government, Sr. Unscd. Bonds, Ser. R209 ZAR 6.25 3/31/36 189,945,000 12,942,349 South African Government, Bonds, Ser. R213 ZAR 7.00 2/28/31 375,885,000 29,098,541 South African Government, Bonds, Ser. R207 ZAR 7.25 1/15/20 463,875,000 41,142,104 South African Government, Bonds, Ser. R204 ZAR 8.00 12/21/18 185,305,000 17,202,678 South African Government, Bonds, Ser. 2048 ZAR 8.75 2/28/48 42,000,000 3,696,367 South African Government, Bonds, Ser. R186 ZAR 10.50 12/21/26 579,040,000 61,873,461 Transnet, Sr. Unscd. Notes ZAR 9.50 5/13/21 153,620,000 b 13,664,416 Turkish Government, Bonds TRY 4.00 4/29/15 98,835,000 f 58,659,171 Turkish Government, Bonds TRY 9.00 1/27/16 72,190,000 31,812,266 Turkish Government, Bonds TRY 10.00 6/17/15 45,210,000 20,291,062 Turkish Government, Bonds TRY 11.00 8/6/14 67,800,000 30,801,032 Total Bonds and Notes (cost $1,902,840,065) Short-Term Investments.5% U.S. Treasury Bills; 0.04%, 6/12/14 (cost $9,658,895) 9,660,000 g Other Investment4.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $87,031,031) 87,031,031 h Total Investments (cost $1,999,529,991) % Cash and Receivables (Net) % Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. BRLBrazilian Real COPColombian Peso HUFHungarian Forint MXNMexican New Peso MYRMalaysian Ringgit NGN Nigerian Naira PENPeruvian New Sol PHPPhilippine Peso PLNPolish Zloty RONRomanian Leu RUBRussian Ruble TRYTurkish Lira ZARSouth African Rand b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2014, these securities were valued at $89,781,865 or 4.8% of net assets. c Principal amount for accrual purposes is periodically adjusted based on changes in the Brazilian Consumer Price Index. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Principal amount for accrual purposes is periodically adjusted based on changes in the South African Consumer Price Index. f Principal amount for accrual purposes is periodically adjusted based on changes in the Turkish Consumer Price Index. g Held by a broker as collateral for open forward foreign currency exchange contracts. h Investment in affiliated money market mutual fund. At February 28, 2014, net unrealized depreciation on investments was $250,023,316 of which $10,491,705 related to appreciated investment securities and $260,515,021 related to depreciated investment securities. At February 28, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Russia 12.6 South Africa 11.6 Brazil 10.8 Malaysia 10.1 Turkey 7.6 Colombia 5.8 Mexico 5.3 Short-Term/Money Market Investments 5.2 Hungary 4.9 Nigeria 4.8 Peru 4.8 Poland 4.0 Philippines 3.3 Romania 3.0 † Based on net assets. Implied Upfront Unrealized Notional Reference (Pay) /Receive Credit Market Premiums (Receivable) Appreciation Amount ($) Entity Counterparty Fixed Rate (%) Spread (%) Expriration Value Payable ($) (Depreciation) ($) Buy / Sell 396,200,000 BRL - 1 Year LIBOR Barclays 8.06 N/A 1/2/2015 (4,365,125.01 ) (4,365,125 ) N/A 954,000,000 MXN - 28 Day Libor J.P. Morgan Chase 6.84 N/A 1/25/2024 961,765.70 961,766 N/A Gross Unrealized Appreciation Gross Unrealized Depreciation ) The following is a summary of the inputs used as of February 28, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Foreign Government - 1,652,816,764 - Mutual Funds 87,031,031 - - U.S. Treasury - 9,658,880 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 4,240,048 - Swaps++ - 961,766 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (1,199,909 ) - ) Swaps++ - (4,365,125 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS February 28, 2014 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Brazilian Real, Expiring 4/2/2014 a 73,525,000 31,125,975 31,065,479 (60,496 ) Hungarian Forint, Expiring: 3/28/2014 b 804,625,000 3,536,347 3,577,173 40,826 3/28/2014 c 3,989,170,000 17,545,610 17,734,908 189,298 3/28/2014 d 6,830,860,000 30,006,114 30,368,391 362,277 Indian Rupee, Expiring 3/28/2014 c 816,100,000 13,040,641 13,072,787 32,146 Indonesian Rupiah, Expiring: 4/9/2014 e 51,654,660,000 4,364,568 4,418,201 53,633 4/9/2014 f 53,837,250,000 4,562,479 4,604,885 42,406 4/9/2014 g 35,761,030,000 3,038,320 3,058,764 20,444 5/21/2014 c 133,377,430,000 11,303,172 11,323,292 20,120 Mexican New Peso, Expiring: 3/28/2014 b 522,215,000 39,109,905 39,293,348 183,443 3/28/2014 c 1,201,180,000 89,960,531 90,381,133 420,602 Peruvian New Sol, Expiring: 3/28/2014 f 21,300,000 7,545,165 7,577,164 31,999 5/21/2014 a 13,170,000 4,629,174 4,645,088 15,914 Philippine Peso, Expiring: 3/28/2014 c 256,090,000 5,731,647 5,735,864 4,217 3/28/2014 f 271,580,000 6,074,936 6,082,807 7,871 Polish Zloty, Expiring: 3/28/2014 b 104,400,000 34,115,417 34,574,708 459,291 3/28/2014 c 101,035,000 32,998,563 33,460,303 461,740 3/28/2014 e 62,145,000 20,384,432 20,580,893 196,461 3/28/2014 f 36,280,000 11,874,836 12,015,042 140,206 3/28/2014 g 58,020,000 18,941,595 19,214,795 273,200 3/28/2014 h 63,495,000 20,790,085 21,027,980 237,895 Romanian Leu, Expiring: 3/28/2014 e 16,000,000 4,814,202 4,894,022 79,820 4/9/2014 e 38,600,000 11,535,128 11,796,982 261,854 4/14/2014 c 31,545,000 9,525,751 9,637,564 111,813 Thai Baht, Expiring 3/28/2014 e 511,705,000 15,679,638 15,659,777 (19,861 ) Turkish Lira, Expiring 3/28/2014 c 25,070,000 11,114,806 11,243,799 128,993 Sales: Proceeds ($) Chilean Peso, Expiring 3/28/2014 g 3,694,440,000 6,623,234 6,586,838 36,396 Colombian Peso, Expiring: 3/13/2014 e 29,571,135,000 14,449,614 14,447,103 2,511 3/13/2014 f 9,650,000,000 4,749,016 4,714,548 34,468 3/28/2014 f 145,453,500,000 71,048,929 71,026,733 22,196 Euro, Expiring: 3/28/2014 f 7,830,000 10,736,339 10,807,616 (71,277 ) 4/14/2014 c 13,515,000 18,392,501 18,654,502 (262,001 ) Hungarian Forint, Expiring 3/3/2014 d 4,509,914,103 19,819,442 20,084,316 (264,874 ) Indian Rupee, Expiring 3/28/2014 f 816,100,000 12,853,993 13,072,787 (218,794 ) Malaysian Ringgit, Expiring 3/28/2014 f 70,370,000 21,393,610 21,434,976 (41,366 ) Peruvian New Sol, Expiring 5/21/2014 f 21,300,000 7,496,832 7,512,556 (15,724 ) Philippine Peso, Expiring 3/28/2014 i 1,555,885,000 34,784,315 34,848,471 (64,156 ) Russian Ruble, Expiring: 3/28/2014 c 202,260,000 5,584,208 5,588,397 (4,189 ) 3/28/2014 e 856,405,000 23,955,720 23,662,272 293,448 3/28/2014 f 167,740,000 4,615,215 4,634,617 (19,402 ) 3/28/2014 h 400,000,000 11,040,574 11,051,907 (11,333 ) Thai Baht, Expiring 3/28/2014 c 1,713,655,000 52,517,775 52,443,215 74,560 South African Rand, Expiring: 3/28/2014 g 190,325,000 17,472,230 17,597,807 (125,577 ) 3/28/2014 j 60,600,000 5,582,331 5,603,190 (20,859 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Morgan Stanley Capital Services b Goldman Sachs International c JP Morgan Chase Bank d Royal Bank of Scotland e Barclays Bank f Citigroup g Deutsche Bank h Credit Suisse i UBS j Merrill Lynch The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Equity Income Fund February 28, 2014 (Unaudited) Common Stocks99.4% Shares Value ($) Banks2.4% Bank of Hawaii 4,100 239,645 Commerce Bancshares 6,465 288,727 New York Community Bancorp 133,900 2,139,722 People's United Financial 22,660 321,092 Wells Fargo & Co. 41,400 1,921,788 Capital Goods5.3% General Dynamics 3,060 335,192 General Electric 250,800 6,387,876 Lockheed Martin 1,910 309,993 Northrop Grumman 20,300 2,456,909 Raytheon 13,820 1,353,116 Commercial & Professional Services7.4% Pitney Bowes 310,315 7,897,517 R.R. Donnelley & Sons 389,300 7,447,309 Consumer Durables & Apparel2.6% Garmin 31,500 a 1,690,290 Hasbro 36,410 2,008,376 Leggett & Platt 31,400 1,006,370 Mattel 17,320 646,209 Consumer Services3.4% H&R Block 178,690 5,653,752 Starwood Hotels & Resorts Worldwide 13,750 b 1,133,825 Wynn Resorts 1,100 266,739 Diversified Financials4.8% American Express 8,570 782,270 Ares Capital 211,000 3,804,330 Invesco 29,000 994,700 JPMorgan Chase & Co. 36,755 2,088,419 SLM 89,400 2,140,236 Energy7.2% Chevron 26,310 3,034,332 ConocoPhillips 61,415 4,084,097 Exxon Mobil 65,810 6,335,529 Phillips 66 6,100 456,646 RPC 27,100 a 498,911 Schlumberger 4,350 404,550 Food & Staples Retailing4.8% CVS Caremark 39,370 2,879,522 Wal-Mart Stores 80,290 5,997,663 Walgreen 15,340 1,042,353 Food, Beverage & Tobacco6.0% Altria Group 184,620 6,694,321 Campbell Soup 9,100 394,121 ConAgra Foods 15,330 435,372 Dr. Pepper Snapple Group 27,610 a 1,438,757 Philip Morris International 43,090 3,486,412 Health Care Equipment & Services1.5% Abbott Laboratories 25,880 1,029,506 Humana 2,120 238,415 Medtronic 20,650 1,223,719 WellPoint 7,600 688,484 Household & Personal Products.5% Procter & Gamble 13,350 Insurance1.4% Cincinnati Financial 5,000 234,400 MetLife 32,850 1,664,509 Old Republic International 43,900 683,084 Prudential Financial 4,105 347,201 Materials3.1% Dow Chemical 64,300 3,132,053 Packaging Corporation of America 32,500 2,368,925 Rockwood Holdings 10,100 796,688 Media1.5% Gannett 42,950 1,277,762 Regal Entertainment Group, Cl. A 80,400 a 1,479,360 Viacom, Cl. B 3,090 271,086 Pharmaceuticals, Biotech & Life Sciences11.4% AbbVie 8,330 424,080 Bristol-Myers Squibb 112,160 6,030,843 Eli Lilly & Co. 93,870 5,595,591 Johnson & Johnson 10,000 921,200 Merck & Co. 48,310 2,753,187 Pfizer 244,307 7,844,698 Real Estate5.2% Annaly Capital Management 464,760 b 5,196,017 CBL & Associates Properties 33,050 b 587,959 CommonWealth 15,510 b 421,097 Corrections Corporation of America 32,000 b 1,067,200 Hatteras Financial 34,450 b 679,354 HCP 6,800 b 263,636 Hospitality Properties Trust 22,440 b 594,660 Kimco Realty 10,500 b 233,730 Macerich 8,200 b 493,066 MFA Financial 156,000 b 1,226,160 Retailing1.8% Foot Locker 14,250 594,368 Genuine Parts 3,270 288,054 Home Depot 29,740 2,439,572 Target 6,000 375,240 Semiconductors & Semiconductor Equipment3.8% Intel 222,045 5,497,834 Maxim Integrated Products 24,905 814,643 Microchip Technology 15,400 a 701,470 Texas Instruments 19,100 858,736 Software & Services5.8% CA 94,300 3,159,050 International Business Machines 5,040 933,257 Microsoft 170,585 6,535,111 Oracle 36,440 1,425,168 Technology Hardware & Equipment5.9% Apple 7,010 3,688,942 Cisco Systems 75,600 1,648,080 Hewlett-Packard 48,200 1,440,216 Seagate Technology 105,200 5,490,388 Telecommunication Services5.5% AT&T 155,260 4,957,452 CenturyLink 15,100 472,026 Frontier Communications 124,300 a 606,584 Verizon Communications 92,270 4,390,207 Windstream Holdings 109,150 a 875,383 Transportation1.7% Union Pacific 1,200 216,456 United Parcel Service, Cl. B 34,920 3,344,288 Utilities6.4% Ameren 34,710 1,402,631 American Electric Power 128,610 6,456,222 Consolidated Edison 6,940 388,987 Duke Energy 2,300 163,024 Edison International 8,500 445,145 Pepco Holdings 23,190 472,844 Pinnacle West Capital 24,450 1,360,643 Public Service Enterprise Group 12,160 445,786 Southern 15,050 637,368 Wisconsin Energy 31,150 1,369,354 Total Common Stocks (cost $173,050,531) Other Investment.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $500,390) 500,390 c Investment of Cash Collateral for Securities Loaned3.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $7,248,528) 7,248,528 c Total Investments (cost $180,799,449) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At February 28, 2014, the value of the fund's securities on loan was $7,012,913 and the value of the collateral held by the fund was $7,248,528. b Investment in real estate investment trust. c Investment in affiliated money market mutual fund. At February 28, 2014, net unrealized appreciation on investments was $32,158,767 of which $34,541,114 related to appreciated investment securities and $2,382,347 related to depreciated investment securities. At February 28, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Pharmaceuticals, Biotech & Life Sciences 11.4 Commercial & Professional Services 7.4 Energy 7.2 Utilities 6.4 Food, Beverage & Tobacco 6.0 Technology Hardware & Equipment 5.9 Software & Services 5.8 Telecommunication Services 5.5 Capital Goods 5.3 Real Estate 5.2 Diversified Financials 4.8 Food & Staples Retailing 4.8 Semiconductors & Semiconductor Equipment 3.8 Money Market Investments 3.7 Consumer Services 3.4 Materials 3.1 Consumer Durables & Apparel 2.6 Banks 2.4 Retailing 1.8 Transportation 1.7 Health Care Equipment & Services 1.5 Media 1.5 Insurance 1.4 Household & Personal Products .5 † Based on net assets. The following is a summary of the inputs used as of February 28, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 205,209,298 - - Mutual Funds 7,748,918 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the funds rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds Trust By: /s/_Bradley J. Skapyak Bradley J. Skapyak President Date: April 24, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/_Bradley J. Skapyak Bradley J. Skapyak President Date: April 24, 2014 By: /s/_James Windels James Windels Treasurer Date: April 24, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
